Order entered January 30, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00122-CV

                         IN RE ROBERT E. RODRIGUEZ, Relator

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-80180-2014

                                           ORDER
                      Before Justices Lang-Miers, Fillmore, and Brown

       Based on the Court’s opinion of this date, we DENY relator’s January 30, 2015 petition

for writ of mandamus and relator’s January 30, 2015 motion to stay proceedings. We further

ORDER that relator bear the costs of this original proceeding.


                                                     /s/   ROBERT M. FILLMORE
                                                           JUSTICE